 Case 1:20-cv-00522-RJJ-RSK ECF No. 43 filed 10/27/20 PageID.357 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

                                          MINUTES


ANTHONY DAUNT,                           )
                                         )
              Plaintiff,                 )           CASE NO.             1:20-CV-522
                                         )           DATE:                October 27, 2020
v.                                       )           TIME:                4:00 p.m. – 4:35 p.m.
                                         )           PLACE:               Grand Rapids
JOCELYN BENSON, in her official          )           JUDGE:               Hon. Robert J. Jonker
capacity as Michigan Secretary of State, )
et al.,                                  )
                                         )
              Defendants.                )
                           _________________________________

                                       APPEARANCES

PLAINTIFF(S):
Cameron T. Norris

DEFENDANT(S):
Elizabeth Husa Briggs

DEFENDANT-INTERVENORS
Emily R. Brailey and Sarah S. Prescott on behalf of A. Philip Randolph Institute –
Detroit/Downriver and Rise, Inc.
George B. Donnini on behalf of League of Women Voters of Michigan, et al.


                                       PROCEEDINGS

NATURE OF HEARING:
Rule 16 Scheduling Conference; argument heard on Motions to Dismiss (ECF Nos. 34, 37);
Order to follow.

COURT REPORTER:              Glenda Trexler                Margaret Khayat Bratt
                                                                   Law Clerk
